Citation Nr: 1137842	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  05-35 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS) as secondary to the service-connected cervical spine disability.

3.  Entitlement to an initial evaluation greater than 40 percent and a rating in excess of 20 percent from May 1, 2004 for service-connected degenerative disc disease of the cervical spine.

4.  Entitlement to an initial evaluation greater than 10 percent for a service-connected thoracolumbar spine disability.

5.  Entitlement to an initial evaluation greater than 30 percent for service-connected neurogenic bladder.

6.  Entitlement to an earlier effective date for service-connection for the thoracolumbar spine disability.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from February 1977 to October 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island and Houston, Texas, respectively.

This matter was remanded in December 2009 for additional development.  At that time, in addition to the issues listed above, the issues of entitlement to service connection for an acquired psychiatric disability other than PTSD and entitlement to total rating for compensation based on individual unemployability (TDIU) were remanded.  VA granted these claims in May 2011, thus they are no longer before the Board.

Subsequent to the most recent supplemental statement of the case, the Veteran submitted updated VA and private treatment records.  He submitted a waiver of RO review in June 2011.  Therefore, remand to the RO for consideration is not necessary.

Briefly, the Board notes that the Veteran recently submitted evidence indicating that he has L5 radiculopathy to the lower extremities.  If he would like to seek service connection for bilateral lower extremity radiculopathy, he should inform the RO so that the claim can be adjudicated.

The issues of entitlement to an increased rating for a left shoulder disability, entitlement to compensation for loss of a creative organ, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of carpal tunnel syndrome surgeries have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's mental health symptomatology is attributable to his service-connected mood and anxiety disorder, not his alleged PTSD.

2.  During the pendency of his claim, the Veteran's symptomatology has not met the criteria for a diagnosis of PTSD.

3.  The Veteran's bilateral CTS did not have onset during or as a result of service and is not the result of or related to his service-connected cervical spine disability.

4.  Prior to December 8, 2003, the cervical spine disability did not cause persistent symptoms compatible with neuropathy with characteristic pain, reduced reflexes, and weakness with little intermittent relief.

5.  As of May 1, 2004, the cervical spine disability did not result in ankylosis of the entire cervical spine, did not cause severe limitation of motion, did not manifest as severe IVDS, and did not provide for symptoms of the severity, that when combined, equated to a disability rating in excess of 20 percent.

6.  Prior to February 2011, the thoracolumbar spine did not cause moderate limitation of motion, flexion less than 60 degrees, range of motion less than 120 degrees, or abnormal spinal contour and did not provide for symptoms of the severity, that when combined, equated to a disability rating in excess of 10 percent.

7.  As of February 2011, the thoracic spine exhibited slight scoliosis.

8.  The Veteran's neurogenic bladder condition does not require an appliance to control urinary leakage, require use of absorbent materials, result in a daytime voiding interval of less than one hour, or cause him to awaken to void five or more times per night.

9.  The claim for service connection for the thoracolumbar spine disability was filed March 6, 2002 but the first evidence of a disability is dated December 4, 2003.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  The criteria for an initial rating in excess of 40 percent and a rating in excess of 20 percent from May 1, 2004 for service-connected degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a (Diagnostic Codes 5285 to 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Codes 5285 to 5295) (2003); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.40, 4.71, 4.124a (Diagnostic Codes 5235 to 5243, 8510 to 8519) (2010); 38 C.F.R. § 4.124a (Diagnostic Code 8713) (2010).

4.  The criteria for an initial rating in excess of 10 percent for service-connected thoracolumbar spine disability have not been met while the criteria for a 20 percent rating as of February 2011 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a (Diagnostic Codes 5285 to 5295) (2002); 38 C.F.R. § 4.71a (Diagnostic Codes 5285 to 5295) (2003); 38 C.F.R.        §§ 3.102, 4.1, 4.2, 4.40, 4.71, 4.124a (Diagnostic Codes 5235 to 5243, 8520) (2010).

5.  The criteria for a rating in excess of 30 percent for service-connected neurogenic bladder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.     §§ 4.1, 4.2, 4.7, 4.10, 4.115b, Diagnostic Code 7542 (2010).

6.  The criteria for an effective date of December 4, 2003 for service-connection for a thoracolumbar spine disability have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be granted on a secondary theory of entitlement.  That is, service connection may be granted for disability if such disability was caused or aggravated by a disease or injury for which service connection has been established.  38 C.F.R. § 3.310.  Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  Arguably that amendment imposed additional burdens on a claimant seeking to show that a service connected disability aggravated (as opposed to caused) a disability for which service connection had not yet been established.  Therefore, the Board will apply the version of § 3.310 in place when the Veteran filed his claim, a version more favorable to the Veteran, as informed by the Veteran Court's decision in Allen v. Brown, 7 Vet. App. 439 (1995).  See Landgraf v. USI Film Products, 511 U.S. 244 (1994); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

Both versions of the regulation provide that (except with regard to certain tobacco related claims) a disability which is proximately due to or the result of a service connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2005 & 2010).  The word "disability" in 38 U.S.C.A. § 1110 (which § 3.310(a) implements) includes "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service- connected condition."  Allen, 7 Vet. App. at 448.  This firmly established that the service connected disease or injury did not have to cause the injury or disease that occurred after service in order to establish entitlement to benefits but rather aggravation of the post service injury or disease by the service connected injury or disease was subject to compensation.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.          § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A.  PTSD

To establish entitlement to service connection for PTSD a veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.            § 3.304(f).

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 (1997).

The Board notes that the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.

The Veteran submitted his claim in January 2005 and in it, he stated that he had some mental conditions during service.  He also submitted stressor statements indicating that his PTSD stems from seeing his friend crushed in a tank while he was stationed in Germany.  The friend died from his injuries.  He reported feeling shaken, numb, and guilty after the accident and said he continues to have nightmares and severe anxiety attacks.  He submitted a statement from R.L.B. corroborating the incident.  The Joint Service Records Research Center (JSRRC) confirmed that the Veteran's friend died under the circumstances as described.

Treatment records dated 2004 indicate a diagnosis of PTSD and bipolar disorder.  During a March 2005 appointment, he reported that he was cut and beaten by five men in the 1st Armored Division while stationed in Germany.  The provider noted general PTSD symptoms and diagnosed PTSD and bipolar disorder.  A continued diagnosis was indicated in August 2005.  PTSD does not appear to have been diagnosed beyond this date.  In May 2006, the Veteran reported his stressors as including the beating in Germany and seeing his friend crushed in the tank.  A diagnosis of PTSD was not rendered.  

The Board notes that the official stressor statements did not indicate that he was ever beaten during service as per his reports to VA mental health professionals.

A VA examination was conducted in October 2007.  The examiner reviewed the claims file and interviewed the Veteran; therefore, the examination is adequate for rating purposes.  He reported that he saw a psychologist during service because he was imagining people following him.  Depression had onset during boot camp and persisted while stationed overseas.  His stressors included seeing his friend crushed in the tank and being attacked by fellow service members.  After the interview, the examiner stated that the Veteran did not meet the criteria for PTSD.  Specifically, he did not meet criteria "C" and although he had some symptoms of criteria "D", the symptoms were likely due to his mood disorder rather than anxiety disorder, providing medical evidence against the claim.

Finally, the Veteran had a VA examination in October 2010.  The examiner reviewed the claims file and interviewed the Veteran.  When asked about PTSD stressors, the Veteran said he was arguing with a service member in a small room and that others entered, threw him to the ground, and started slashing knives and sharp objects toward him.  He suffered a scalp laceration.  He did not report the death of his friend.  

The examiner diagnosed mood and anxiety disorder.  He did not diagnose PTSD because while the Veteran's symptoms initially fit in the PTSD category, once he elaborated, the symptoms were not consistent with the condition.  The examiner found that his symptoms were better attributed to a different diagnosis, not his reported stressor.  He also noted that while providers at the R.I. VAMC diagnosed PTSD, specific examples of symptoms reportedly endorsed by the Veteran were not indicated.  Moreover, the Veteran has not been diagnosed with PTSD since his treatment at the R.I. VAMC nor has subsequent treatment been related specifically to PTSD.  Throughout most of his treatment with VA, treatment records note his primary disorder as bipolar disorder.  Consequently, he found that the Veteran's symptoms were not specifically related to his reported PTSD stressor and were likely due to overall mood or mood disorder rather than a diagnosis of PTSD.  The Veteran did not meet the criteria for PTSD.

The Board has thoroughly reviewed all of the evidence, including the Veteran's statements alleging PTSD.  While he is competent to report symptoms of his disorder, he is not competent to render a credible diagnosis.  Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

To that end, the Board places significant probative value on the October 2007 and 2010 VA examinations undertaken specifically to address the issue on appeal.  During those examinations, the Veteran reported multiple symptoms, which the examiners determined were related more to his bipolar or mood/anxiety disorders, which have already been service-connected.  Neither examiner found that his symptomatology fit the criteria for a diagnosis of PTSD.

The Board notes that the claims file contains differing opinions as to whether the Veteran actually has a diagnosis of PTSD.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished when an opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, some VA treatment records indicate a diagnosis of PTSD.  However, as noted above, the primary diagnosis and symptomatology has been attributed to bipolar or mood disorder.  Further, treatment records do not provide a detailed analysis of symptoms or indicate that any specific symptoms were attributed to PTSD or the reported stressors.  Here, the Board gives more weight to the VA examiners because the examiners had the benefit of reviewing the entire claims file and interviewing the Veteran before drafting a comprehensive report addressing the Veteran's condition.  More importantly, as pointed out by the October 2010 examiner, once the Veteran transferred from the R.I. VAMC to another location, he was no longer diagnosed with PTSD at VA facilities, which casts doubt on whether the diagnosis of PTSD was correct.

While the Board understands that the Veteran suffered a stressor in service, i.e. witnessing the death of a friend, VA examinations and treatment records indicate that his current symptoms are attributed to other acquired psychiatric disabilities, such as mood disorder and anxiety disorder.  In May 2011, VA granted service connection for mood and anxiety disorder, thus he is already being compensated for his symptoms.  Even if the Board were to grant service-connection for PTSD, the rating criteria for PTSD and his currently service-connected mood and anxiety disability are the same.  He would not be entitled to any additional compensation.

While the medical evidence weighs against a finding of service connection at this time, should the Veteran's circumstances change, he should reapply for benefits in the future.

Moreover, while the Board does not doubt the sincerity of the Veteran's current belief, the evidence contains some inconsistencies that diminish the reliability of the Veteran's current recollections (as noted above).  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible to the extent that he reports his stressors in service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)." 

For the foregoing reasons, the Board finds that the claim for service connection for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Carpal Tunnel Syndrome

The Veteran seeks service connection for bilateral CTS, status post surgical release, including as secondary to his service connected cervical spine disability.  Service treatment records show that the Veteran fell and suffered a laceration to his right palm in October 1977.  He sustained another soft tissue injury of the right hand in February 1984.  No wrist injuries were reported during service, weighing against the claim.

The first evidence of possible CTS symptomatology is noted in a private treatment record from Dr. M.H.F., MD, dated December 2002, more than 16 years after separation from service weighing against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time between service and initial symptoms of disability).  This record shows complaints of burning pain in both wrists and hands.  February and April 2003 letters from Y.N. Associates state that the Veteran had a positive Phalen's bilaterally suggestive of CTS and had both night paresthesias and paresthesias in his hands, which ascend from the hands up into the forearms.  Etiology was not indicated.  VA facilities diagnosed CTS in February and May 2005.  He had CTS release surgeries in 2005.  None of the treatment records indicates the etiology of CTS or that the condition was related to service or a service-connected disability.

Finally, the Veteran had a VA examination in October 2010.  The examiner reviewed the claims file, and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  The examiner noted that the Veteran suffered a minor laceration to the right hand but no symptoms of CTS during service.  Subsequent to service, he worked as an electrician for many years.  The examiner found no evidence of CTS until late 2004 and noted the CTS surgeries in 2005.  His current complaints indicate that he has residual weakness from the surgeries causing him to drop things and causing difficulty with writing.  The examiner pointed out his diabetes and history of alcohol abuse and said his symptoms could be due to diabetic or alcoholic-produced neuropathy.  The main reason for linking his symptoms to these conditions is that CTS involves the median nerve while the Veteran's complaints are more global, involving hands and strength.

In the opinion, the examiner stated that the service treatment records showed no problems with his wrists.  He noted that the Veteran had worked as an electrician for many years and that electricians frequently use their hands and wrists in repetitive motions.  Repetitive motion has been indicated in CTS.  Further, the Veteran did not develop the condition until 2004, many years after separation from service in 1986.  He stated that there is no direct correlation between CTS, a peripheral nerve problem, and a cervical spine problem and that the CTS was more likely the result of his employment as an electrician.  Based upon his lack of symptoms for many years after service and his post-service employment, the examiner found that his CTS was not caused by or a result of military service.

The Board has also considered the Veteran's statements.  While he is competent to report his symptomatology, he is not competent to provide a credible opinion regarding the etiology of his symptoms.  In this case, he alleges that his wrist disabilities, bilateral CTS status post release, are the result of his service-connected cervical spine disability.  Unfortunately, the etiology of nerve and spine conditions are not readily observed by lay persons.  In this case, the competent and credible evidence, including private and VA treatment records, fails to indicate a link between the CTS and cervical spine disability or a link between CTS and active service.  In fact, the VA examiner stated that there is no relationship between CTS and his cervical spine condition because CTS is a peripheral nerve condition.  He also stated that there is no relationship between CTS and active service as there was a multi-year gap between separation and onset and because his post-service employment as an electrician involved repetitive movement of the wrist, a risk factor for developing CTS.

Consequently, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral CTS, including as secondary to his service-connected cervical spine disability.  In reaching the conclusion, the Board accords great probative value to the October 2010 VA examiner's opinion as that opinion was offered after thorough and comprehensive review of the claims folder containing service and post-service medical records and consideration of his military and post-service occupational history.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).

For the foregoing reasons, the Board finds that the claim for service connection for bilateral CTS must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

II. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determination in Fenderson v. West, 12 Vet. App. 119 (1999) and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126.

A. Spine

The Veteran seeks increased ratings for his cervical and lumbar spine disabilities.  He filed his original service connection claims in March 2002.  While his claims were pending, VA promulgated new regulations for the evaluation of intervertebral disc syndrome (IVDS), 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).

If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments above have established the effective dates without a provision for retroactive application.  Thus, the amendments may be applied as of, but not prior to, September 23, 2002, and September 26, 2003, respectively.

A.  Cervical Spine

The Veteran seeks an initial rating greater than 40 percent and a rating in excess of 20 percent from May 2004 for his service-connected degenerative disc disease of the cervical spine.  Due to the amendments in the rating criteria, various diagnostic codes are applicable to the Veteran's claim.

Prior to September 23, 2002, the criteria for IVDS under DC 5293 provided for a 20 percent rating for moderate IVDS with recurring attacks; a 40 percent rating for severe IVDS with recurring attacks and intermittent relief; and a maximum rating of 60 percent for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to the site of the diseased disc, with little intermittent relief.

Effective September 23, 2002, the rating criteria for IVDS (DC 5293) changed, and IVDS was to be evaluated by one of two alternative methods.  First, IVDS could be rated by combining under 38 C.F.R. § 4.25 separate evaluations for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  Alternatively, the disability could be rated based on the total duration of incapacitating episodes over the previous 12 months.  For purposes of evaluation under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician, and 'chronic orthopedic and neurologic manifestations' means orthopedic and neurological signs and symptoms resulting from IVDS that are present constantly or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (as in effect since September 23, 2002).  In this case, the Veteran did not suffer incapacitating episodes due to his cervical spine condition during the either period in question; therefore, incapacitating episodes will not be further discussed in relation to the cervical spine disability.

Effective September 26, 2003, the diagnostic code for IVDS was renumbered as DC 5243 (formerly 5293).  The revised criteria provide that IVDS is rated under the 'incapacitating episode' methodology or under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  See 38 C.F.R. § 4.71a.  Since there is no evidence of incapacitating episodes, the General Formula applies.

The current General Formula holds that for diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episode), a 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2).  See also Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Prior to September 26, 2003, the potentially applicable diagnostic codes for rating cervical spine disabilities also included DC 5287, for ankylosis and DC 5290, for limitation of motion.  38 C.F.R. § 4.71a.  Diagnostic Code 5287 provides that a 30 percent rating was assignable for favorable ankylosis and a 40 percent rating for unfavorable ankylosis of the cervical spine.  Under DC 5290, a 10 percent rating was assignable for slight limitation of motion, 20 percent rating was assignable for moderate limitation of motion and a maximum 40 percent rating was assignable for severe limitation of motion of the cervical spine.  38 C.F.R. § 4.71a (effective prior to September 26, 2003).

The terms 'slight,' 'moderate' and 'severe' are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are 'equitable and just.'  38 C.F.R. § 4.6 (2010).



i.  Initial Rating

The Veteran seeks an initial rating, dating from March 6, 2002 to December 7, 2003, greater than 40 percent for his service-connected degenerative disc disease of the cervical spine.  DCs 5287 and 5290 (effective prior to September 26, 2003), provide for a maximum schedular rating of 40 percent, thus he is not entitled to an increased rating under these diagnostic codes.  Further, evidence received since September 26, 2003 fails to show that the Veteran has ever suffered unfavorable ankylosis of the entire spine, thus he is not entitled to a rating in excess of 40 percent under any of the diagnostic codes rated using the General Formula, to include the renumbered DC 5243, IVDS.

The only remaining schedular criteria providing for a rating in excess of 40 percent are the criteria for IVDS, DC 5293.  Under DC 5293, effective prior to September 23, 2002, a 60 percent rating was warranted for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings appropriate to the site of the diseased disc, with little intermittent relief.  Alternatively, effective September 23, 2002 to September 25, 2003, IVDS could be rated by combining separate evaluations for its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.

Private treatment records from S.P.S., MD, dated November 2002, indicate that the Veteran had full flexion and extension of the cervical spine.  He also had full range of motion (ROM) on right rotation, but slight limitation on the left, measuring to 70 degrees.  Dr. S.P.S. noted mild tenderness.  December 2002 records note pain radiating from the cervical to thoracic spine.  The Veteran reported moderate limitation of motion of the neck.

Private treatment records from M.H.F., MD, dated December 2002, indicate that the Veteran complained of a burning sensation, pressure, and tightness in his neck.  Pain was at an 8 on a scale to 10 with 10 being the worst pain.  He noted constant pain.  Relieving factors included lying down.  ROM was normal but with a popping sounds on flexion and bilateral lateral flexion.  Head compression caused lower posterior neck pain.  An MRI showed degenerative disc changes at three levels, mild reversal of normal spine lordosis, neural foraminal stenosis, and disc bulges.  In October 2003, his pain was constant at a 9 on a scale to 10; however, the spine was normal to inspection with only mild tenderness to the midline of the cervical spine.  No relieving factors were identified.  He noted numbness and tingling in the upper extremities.  ROM was full and asymptomatic.  The MRI showed degenerative disc disease, anterior osteophytosis, and neural foramina narrowing.  

Finally, November 2003 records show pain at an 8 on a scale to 10 described as burning, pressure and tightness with burning pain in his hands.  Relieving factors included lying down.  Testing revealed moderate disc kyphosis at C4-5 with symptoms worse in his hands than in his upper arms.  Also noted were degenerative changes at C6-7 but with less central stenosis.  His symptoms again were predominantly in his hands and there was a significant lateral osteophyte, worse on the left side.  Head compression and arm abduction tests were negative on the right and positive on the left.  The MRI showed severe degenerative disc disease at C5-6, moderate spinal stenosis, and neural foraminal narrowing.  Several treatment records noted that the biceps reflex, brachiaoradialis reflex, and triceps reflexes were 1+, or low normal, slightly diminished, bilaterally.  None of the records indicated muscle spasm.

Letters from Dr. R.J.S., MD, dated February and April 2003, indicate that the Veteran had symptoms of CTS, including night paresthesias and paresthesias in his hands, which ascend from the hands up into the forearms consistent with CTS.  He noted that cervical stenosis on the MRI was noted at C4-5 and C5-6, but that now, as on his previous review, he found no current evidence of radiculopathy or myelopathy as the Veteran had full ROM on testing which elicited no neurologic symptomatology.

In December 2003, the Veteran had an MRI that showed a new herniation at T1-2 with foraminal stenosis, severe spinal stenosis at C5-6 secondary to disc osteophyte complex, and disc-osteophyte degenerative changes at C3-4 and 4-5 levels.  A new small herniation was also noted at C2-3.  Days later, he underwent a C5-6 discectomy and fusion. 

Based upon the evidence, the Board cannot find that the Veteran's disability manifested as pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurologic findings.  The Veteran reported severe pain in his cervical spine with radiation to his upper extremities and noted that the pain was constant.  However, Dr. R.J.S., MD, indicated that the night paresthesias and paresthesias in his hands were consistent with CTS.  He found no evidence of radiculopathy or myelopathy.  None of the competent and credible evidence shows neurologic findings related to the cervical spine.  Thus, without evidence of symptoms compatible with neuropathy, an increased rating cannot be granted under DC 5293, effective prior to September 23, 2002, is warranted.

An initial rating in excess of 40 percent is not warranted under DC 5293 (effective September 23, 2002) as separate evaluations for chronic orthopedic and neurological manifestations would not provide for a rating in excess of 40 percent.  Specifically, ROM of the cervical spine was essentially normal and the condition did not cause neurologic manifestations.

In rendering this decision, the Board considered the Veteran's allegation that his radiating pain was caused by his cervical spine.  While he is competent to report his symptoms, because conditions involving the nerves are not readily observable by laypersons, the Veteran is not competent to render a diagnosis or offer an etiology opinion regarding these symptoms.  Per Dr. R.J.S.'s report, the radiating pain in the upper extremities was due to CTS, and as noted above, the CTS is not related to the cervical spine.

In sum, the Board finds that the preponderance of the evidence weighs against the assignment of an initial rating in excess of 40 percent for his service-connected degenerative disc disease of the cervical spine.  The evidence is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ii.  Increase from May 1, 2004

The Veteran seeks a rating in excess of 20 percent from May 1, 2004 for his service-connected degenerative disc disease of the cervical spine.  In August 2004, he had a VA examination.  The examiner reviewed the claims file, and interviewed and examined him; therefore, the examination is adequate for rating purposes.  He reported that he needed another disc fusion at C6-7 and that he suffered a daily sharp and pinching pain at the left side of his neck with radiation to the bilateral arms.  He rated his pain between a 5 and 7 on a scale to 10, with the 7 describing a bad day.  His said his neck is stiff and requires frequent movement to loosen it while his right hand frequently drops things.  He reported bilateral numbness of the hands and stated that the condition caused problems with activities of daily living.

The physical examination showed that C6-7 was tender to palpation and showed spasm of the C7 paravertebral muscle.  ROM showed flexion to 35 degrees; extension to 10 degrees; lateral flexion to 35 degrees, bilaterally; and lateral rotation to 60 degrees, bilaterally.  All had endpoints with pain.  On repetitive motion, there was pain but no additional fatigue, weakness, or incoordination.  Strength and reflexes were normal and he had full sensation to the medial, ulnar and radial nerves.  The examiner said the most recent MRI showed postsurgical changes with anterior fixation of C5-6 and degenerative narrowing of C4-5 and C6-7.  The diagnosis was severe degenerative disc disease of the cervical spine status post anterior disc fusion of C5-6.  Neurologic symptoms were noted.

The October 2004 MRI showed the anterior plate and screws, and degenerative endplate changes at multiple sites.  In February 2005, the Veteran reported continued neck pain and bilateral hand tingling.  The examination revealed decreased range of motion in the neck, a well-healed scar, deep tendon reflexes diffusely suppressed, and positive tinel sign.  The diagnosis was cervical degenerative disc and joint disease, status post cervical laminectomy, MRI evidence of central canal stenosis at C5-6 without clinical evidence of myelopathy or radiculopathy.

In his November 2005 substantive appeal, he stated that his daily pain was at a level 6 on a scale to 10, resulting in more than six weeks of debilitating pain per year.  He also complained of pain in both arms resulting in weakness and of the inability to hold objects, conditions that were not resolved with CTS surgery.  In a March 2006 statement from a friend, the friend states that she has witnessed the Veteran's difficulty putting on socks and shoes due to his inability to bend over as well as his difficulty putting on shirts because of daily pain and stiffness in his neck and back.

In September 2006, the Veteran had another VA examination.  The examiner did not review the claims file; however, as the examiner interviewed and examined the Veteran, and because the issue is the severity of his current disability, the Board finds that he has not been prejudiced by the oversight.  During the examination, he reported pain in his mid back and cervical spine.  The pain often awakens him from sleep, limits his ability to walk unaided, and increases with repetitive lifting.  The physical examination revealed a straight neck within 5 degrees of vertical and diffuse cervical paraspinal muscle soreness but with no definite trigger points or spasm.  ROM measured to 40 degrees flexion, 35 degrees extension, 40 degrees lateral flexion, bilaterally, and 70 degrees lateral rotation, bilaterally.  Reflexes were 2+ throughout.  He also had sensory loss to touch in the right C7 distribution.  The diagnosis was cervical stenosis with cervical radiculopathy.  He had mild upper motor neuron findings on the right compatible with residuals of cervical myelopathy from his spinal stenosis.

The Veteran had another VA joints examination in October 2007.  The examiner reviewed the claims file, and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  The cervical spine examination revealed tenderness.  The spine motor exam revealed slight abnormality in the wrists, bilaterally.  The sensory examination showed pain impairment to pinprick and light touch in the right upper extremity.  All reflexes were normal.  ROM measured to 40 degrees flexion, 35 degrees extension, lateral flexion to 40 degrees, bilaterally, and lateral rotation to 70 degrees, bilaterally.  No additional loss of motion was noted with repetitive use.  

Finally, the Veteran had a VA examination in October 2010.  The examiner reviewed the claims file, and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  During the appointment, he reported pain in his back.  The examiner noted that the Veteran has made no significant complaints to VA providers regarding his neck since 2006.  He reported no true flare-ups, incapacitating events, or radiculopathy.

The physical examination revealed a 5cm, nontender, nonraised, scar that is not adhered to subcutaneous structures.  Forward flexion measured to 45 degrees; extension to 45 degrees; lateral flexion to 45 degrees, bilaterally; and lateral rotation to 80 degrees, bilaterally.  Repetitive use produced no pain, weakness, or fatigue.  He had no indication of upper extremity radiculopathy, sensory deprivation, muscle wasting, or loss of strength.  He had normal and equal biceps and triceps deep tendon reflexes.  X-rays revealed increased kyphosis, post-surgical changes, and degenerative disc disease.

In this case, an increased rating is not warranted under the General Formula or under DC 5287 (effective prior to September 26, 2003) as the evidence fails to show unfavorable ankylosis of his entire cervical spine.

The Board has considered whether an increased rating is warranted under DC 5290, for severe limitation of motion, which would warrant a 40 percent rating.  In this case, in August 2004, ROM measured to 35 degrees flexion, 10 degrees extension, 35 degrees lateral flexion bilaterally, and 60 degrees rotation bilaterally.  No additional fatigue, weakness, or incoordination was indicated.  In September 2006, ROM measured to 40 degrees flexion, 35 degrees extension, 40 degrees lateral flexion bilaterally, and 70 degrees rotation bilaterally.  In October 2007, ROM measured to 40 degrees flexion, 35 degrees extension, 40 degrees lateral flexion bilaterally, and 70 degrees rotation bilaterally.  No additional fatigue, weakness, or incoordination was noted with repetitive use.  Finally, in October 2010, ROM measured to 45 degrees flexion, 45 degrees extension, 45 degrees lateral flexion bilaterally, and 80 degrees rotation bilaterally.  Repetitive use produced no pain, weakness or fatigue.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R.  § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the Board finds that the Veteran's disability picture manifests as moderate limitation of motion.  As the evidence shows, ROM greatly improved after his surgery and as of 2006, his ROM was almost completely normal.  As of 2010, testing showed full ROM.  None of the testing showed additional loss of motion with repetitive use.  The Board also considered the Veteran's complaints of pain, but finds that at most, the pain supports the currently assigned 20 percent rating.  

In addition, the Board considered the fact that in February 2005, testing showed diffusely suppressed deep tendon reflexes; however, as of September 2006, all reflexes were normal.  Without consideration of his pain and associated symptoms, the Board would assign a 10 percent disability rating for slight limitation of motion.  

Further, per the observation of the October 2010 VA examiner, the Veteran has not made significant complaints to VA providers regarding his neck since 2006.  He reported no true flare-ups, incapacitating events, or radiculopathy.  Thus, based upon the evidence, the Board cannot find that his symptoms have been severe since May 1, 2004.

Finally, the Board finds that an increased rating is not warranted under DC 5293 for IVDS (effective September 23, 2002) because the combined orthopedic and neurological symptoms do not exceed 20 percent.  ROM results show mild limitation of motion since May 2004, which would warrant a 10 percent rating under DC 5290.  In September 2006, the VA examiner diagnosed cervical radiculopathy while the October 2007 examiner found sensory impairment in the right upper extremity, noted as residuals of cervical myelopathy from his spinal stenosis.  However, other than these two individual diagnosis, the majority of the treatment records during this time show no neurologic symptoms.  Further, as noted by the October 2010 VA examiner, the Veteran has not made significant complaints to VA providers regarding his neck since 2006.  He reported no true flare-ups, incapacitating events, or radiculopathy.  Thus, at most, neurologic symptoms would warrant a noncompensable rating, for a total combined rating of 10 percent.

In sum, the Board finds that a rating in excess of 20 percent from May 1, 2004 is not warranted.  The evidence is not so evenly balanced to allow application of the benefit-of- the-doubt rule.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ii.  Thoracolumbar Spine

The Veteran seeks an initial rating in excess of 10 percent for his service-connected thoracolumbar spine disability, rated under 38 C.F.R. § 4.71a, DC 5242 (2010).  The Veteran filed his initial claim in March 2002.  Due to amendments in the rating criteria, various diagnostic codes are applicable to the Veteran's claim.

Prior to September 23, 2002, the potentially applicable diagnostic codes include DCs 5291 and 5292 for limitation of motion of the dorsal and lumbar spine.  38 C.F.R. § 4.71a (effective prior to September 26, 2003).  Since there is no evidence of moderate or pronounced IVDS, DC 5293 is inapplicable.  Id.

Under DC 5291, limitation of motion of the dorsal spine, 10 percent is the maximum schedular rating, thus this diagnostic code will not be discussed further.  Under DC 5292, limitation of motion of the lumbar spine, a 20 percent rating is assignable for moderate limitation of motion while a 30 percent rating is assignable for severe limitation of motion.  Id.

Also potentially applicable is the criteria for IVDS that became effective September 23, 2002, which provide that IVDS could be rated by combining chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation, or based upon the total duration of incapacitating episodes over the previous 12 months.  Briefly, there is no indication that the Veteran suffered incapacitating episodes as defined by DC 5293 (effective September 23, 2003), renumbered DC 5243; therefore this criteria will not be further discussed.  However, DC 5243 as rated under the General Formula is applicable to the claim.  38 C.F.R. § 4.71a (2010).

Private treatment records from Dr. M.H.F., MD, dated December 2002 and November 2003, indicate full ROM of the lumbar spine, asymptomatic.  A December 4, 2003 MRI of the cervical spine showed a new large right lateral herniation at T1-2 with foraminal stenosis.  An August 2004 VA examination for the cervical spine also noted the herniation.  No symptomatology was identified as relating specifically to the T1-2 vertebrae.

Another MRI of the thoracic spine was conducted in October 2004.  Alignment was normal and the spinal cord demonstrated normal signal and contour.  The assessment indicated minimal degenerative changes of the thoracic spine.

He had a VA examination in November 2005.  The examiner did not have the claims file for review; however, since the examiner interviewed the Veteran and performed a full examination, and since the issue is current severity of the disability, the Board finds that the oversight is not prejudicial to the Veteran.  During the interview, the Veteran reported constant pain, with symptoms ranging from a 5 to 8 on a scale to 10.  His gait and posture were normal but his hips were in malalignment.  Flexion measured to 90 degrees with pain and extension to 20 degrees without pain.  Lateral flexion measured to 30 degrees bilaterally with mid-thoracic pain bilaterally.  Rotation was to 30 degrees bilaterally without pain.  The combined ROM was 230 degrees.  Repetitive use resulted in no additional symptoms of pain, weakness, fatigue or lack of endurance.  Deep tendon reflexes of the right knee were 2+ while the left knee was 0.  Reflexes at the ankles were 0 bilaterally.  He had a negative Romberg and full sensation to the lower extremities.  X-rays showed mild degenerative changes with minimal spurring as well as slight levoscoliosis.  The examiner reviewed the MRI from 2004 and noted the minimal disc bulge at T2-3 and T10-11 and the small disc osteophyte at T7-8 asymmetric to the right without significant narrowing.

In a March 2006 buddy statement, the friend said she has witnessed the Veteran's difficulty putting on socks and shoes due to his inability to bend over, as well as his difficulty putting on shirts because of daily pain and stiffness in his neck and back.

In September 2006, the Veteran had another VA examination.  The examiner did not review the claims file; however, as the examiner interviewed and examined the Veteran, and because the issue is the severity of his current disability, the Board finds that he has not been prejudiced by the oversight.  During the examination, he reported mid-back and cervical spine pain and indicated that the pain often awakens him from sleep, limits his ability to walk unaided, and increases with repetitive lifting.  The physical examination revealed diffuse but mild paraspinal muscle soreness at multiple levels.  ROM measured to 75 degrees flexion, with some stiffness standing up; to 15 degrees extension; to 30 degrees lateral flexion, bilaterally; and to 15 degrees lateral rotation, bilaterally.  The combined ROM was 180 degrees.  He had increased tone in the right lower leg with an up-going toe on the right.  Reflexes were 2+ throughout.  He had antalgic gait.  A diagnosis was not rendered as the examiner did not have the claims file for review.

The Veteran had another VA examination in October 2007.  The examiner reviewed the claims file, and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  The report noted leg or foot weakness, stiffness, spasm, and lower thoracic pain.  The pain was a mild, radiating, burning pain that is present almost daily.  He reported weekly flare-ups.  Posture was normal but he had poor propulsion.

ROM measured to 70 degrees flexion, 10 degrees extension, 20 degrees lateral flexion, bilaterally, 20 degrees rotation on the right and 15 degrees rotation on the left.  Combined ROM measured 160 degrees.  No additional loss of motion was noted with repetitive use.  X-rays showed minimal degenerative change.

Finally, the Veteran had a VA examination in October 2010.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore, the examination is adequate for rating purposes.  He reported having minor low back pain when walking for extended periods but had no true flare-ups, incapacitating events, or radiculopathy.  He was able to rise from his chair without using his hands or arms and had normal gait and posture.  There was no spinous or paraspinous tenderness or spasm.  Flexion was to 90 degrees, extension to 30 degrees, and lateral rotation and flexion to 30 degrees, bilaterally.  Combined ROM measured 240 degrees.  Repetitive motion revealed no pain, weakness, or fatigue.  He had no indication of lower extremity radiculopathy, sensory deprivation, muscular atrophy, or loss of strength.  Reflexes were normal.  X-rays showed degenerative disc disease and facet hypertrophy of the lower lumbar spine.

In addition, the Veteran submitted additional private treatment records from Dr. S.M.S., dated December 2010, which show L5 radiculopathy bilaterally.  An MRI of the thoracic spine dated February 2011 shows mild scoliosis involving the mid to lower thoracic spine.  An MRI of the lumbar spine conducted at VA facilities appears to address only disc bulges at T10-11 and T11-12.  It does not appear that the MRI imaged vertebrae above T10.  The MRI did not show scoliosis.

After careful review of the evidence, the Board finds that an initial rating in excess of 10 percent is not warranted under DC 5292, limitation of motion of the lumbar spine, because the evidence fails to show moderate limitation of motion.  38 C.F.R.          § 4.71a (effective prior to September 26, 2003).  The evidence shows a combined ROM in September 2006 at 180 degrees and at 160 degrees in October 2007; however, the overall disability picture during the pendency of the appeal supports a finding of minimal limitation of motion, rated 10 percent under DC 5292.  Specifically, prior to September 2006 and after October 2007, the Veteran was found to have full or nearly full ROM.  None of the ROM testing showed additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Also potentially applicable is the criteria for IVDS that became effective September 23, 2002.  Unfortunately, the evidence does not support the assignment of an increased initial rating based upon chronic orthopedic and neurologic findings as his limitation of motion has been mild and he had no neurologic symptomatology.  Further, the General Formula, which the RO used to rate the disability under DC 5242 for degenerative arthritis of the spine, also fails to support the assignment of an initial rating in excess of 10 percent as his flexion has been greater than 60 degrees and his combined ROM has been greater than 120 degrees.  Further, the condition has not resulted in muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

While the Board finds that the evidence does not support an initial rating in excess of 10 percent, per Fenderson, the Board believes that staged ratings are warranted.  Specifically, in February 2011, an MRI of the thoracic spine revealed slight scoliosis.  Under the General Formula, this provides for a 20 percent rating.  Therefore, the Board finds that a 20 percent rating should be granted based upon the February 2011 finding.  To this extent, the appeal is granted.

On another note, it appears that the RO assigned an effective date of January 1, 2005 for the date of service connection for the thoracolumbar spine disability.  Generally, the effective date of service connection will be the latter of the date of receipt of the initial claim, the date of receipt of the request to reopen a previously finally denied claim, or the date at which entitlement arose, whichever is later.  38 U.S.C.A.            § 5110(a); 38 C.F.R. § 3.400 (b), (r).  In this case, the Veteran filed his initial claim for service connection for a thoracolumbar spine disability in March 2002; however, entitlement did not arise until December 4, 2003 at which time an MRI showed the existence of a thoracic spine disability.  Therefore, the Board finds that the effective date should be December 4, 2003 for the grant of service connection.  To this extent, the appeal is granted.

B.  Bladder

The Veteran seeks an initial rating in excess of 30 percent for his service connected neurogenic bladder disability, which the RO rated under 38 C.F.R. § 4.115b, DC 7542 (2010), neurogenic bladder.  Diagnostic Code 7542 states that the Veteran's condition is to be rated as a voiding dysfunction under 38 C.F.R. § 4.115a.  Under section 38 C.F.R. § 4.115a, voiding dysfunction is rated based on either urine leakage, urinary frequency or obstructed voiding.

Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post- surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day, a 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials that must be changed two to four times per day, a 40 percent disability rating is warranted.  38 C.F.R. § 4.115a.

Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  38 C.F.R. § 4.115a.

Obstructed voiding entails ratings ranging from noncompensable to 30 percent.  The Veteran has already been granted the maximum 30 percent rating as his condition requires intermittent or continuous catheterization.   The rating criteria for urinary tract infections do not provide for a rating in excess of 30 percent, thus the criteria will not be further discussed.  38 C.F.R. § 4.115a.  

A September 2005 record notes that the Veteran had to use a catheter to empty his bladder four to five times per day.  A September 2006 VA examination report shows that the examiner had the claims file for review, interviewed the Veteran, and performed a physical evaluation; thus the report is adequate for rating purposes.  During the examination, he reported hesitancy and decreased force of stream that had become progressively worse.  He noted a diagnosis of acute urinary retention, which required catheterization.  He said he urinates 3 to 4 times per day with the use of a catheter and occasionally suffers urgency at night; however, attempts to void after urgency have been unsuccessful.  He denied having incontinence, a history of urinary tract infections (UTIs), and kidney stones.  Also noted were decreased erections.  The diagnosis was hypocontractile neurogenic bladder.

A September 2006 VA examination report shows that the examiner had the claims file for review, interviewed the Veteran, and performed a physical evaluation; thus the report is adequate for rating purposes.  During the appointment, the Veteran reported dependency on catheterization for urination.  He self-catheterizes four to five time per day.  The report notes a history of obstructed voiding, which caused recurrent UTIs; however, he had not been treated for a UTI in the prior two years.  The condition causes mild impact on shopping, recreation, and traveling, and moderate impact on toileting.  The condition does not preclude him from engaging in sedentary or physical type employment activities.

In his January 2008 notice of disagreement, the Veteran said the bladder condition severely affects his ability to leave his home because he requires a catheter to urinate and needs assistance inserting the catheter because his hands are too numb to perform the procedure himself.  He also noted frequent UTIs and loss of use of a sexual organ.  In his January 2009 substantive appeal, he argued that he should be entitled to 60 percent because his condition requires the use of an appliance, the catheter.  In a May 2011 statement, the Veteran said he does not suffer urinary leakage because his bladder does not work due to nerve damage in his neck.  He also alleges that the VA examiner failed to document his report of severe sexual dysfunction and UTIs.

The Board has reviewed all of the evidence but finds that it does not show that the Veteran uses an appliance to control urinary leakage, wears absorbent materials which must be changed two or more times per day, has a daytime voiding interval of less than one hour, or awakens to void five or more times per night.  38 C.F.R.    § 4.115a.  Therefore, the Board cannot find that a rating in excess of 30 percent is warranted for the service-connected neurogenic bladder at this time.

The Veteran argues that his catheter should be treated as an appliance under the criteria for urinary leakage.  In 1994, VA amended its criteria for rating the genitourinary system.  Specifically, VA added a diagnostic code for neurogenic bladder, DC 7542, and noted that neurogenic bladder "is manifested as urine leakage or frequent urination, both of which correspond to categories of voiding dysfunction."  59 FR 2523-01 (Jan. 18, 1994).  VA further clarified that "the word "appliance" as used in the criteria for incontinence clearly includes all types of catheters as well as any other assistive device for urination."  Id.

In this case, the Veteran's condition is not characterized by urine leakage or frequent urination.  By his own admission, he does not suffer incontinence and cannot urinate without aid of a catheter.  While VA contemplated the use of a catheter when drafting the rating criteria for urinary leakage, the catheter or appliance must aid with the underlying condition, urinary leakage, for entitlement to a 60 percent rating.  Without suffering the underlying condition, the Board cannot grant an increased rating based solely upon the Veteran's use of a catheter.  VA enacted rating criteria that adequately describes the Veteran's symptomatology, obstructed voiding.  This criteria provides for a 30 percent disability rating for conditions requiring intermittent or continuous use of a catheter, as is the Veteran's case.  Consequently, because the Veteran does not suffer urinary leakage, an increased rating is not warranted based solely on the use of an appliance.

In sum, the Board finds that the preponderance of the evidence is against entitlement to a rating in excess of 30 percent at this time.  The schedular criteria for a higher rating have simply not been met.

III.  Extraschedular Rating

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Board has considered whether an extraschedular rating is warranted for the Veteran's cervical spine, lumbar spine and bladder disabilities.  While the evidence indicates that the disabilities have interfered with his employment and activities of daily living, the Board finds that the schedular rating criteria adequately encompass his symptoms.  Further, the Veteran has been granted TDIU based upon the totality of his service-connected disabilities, including those on appeal; therefore, the Board finds that referral for an extraschedular rating is not warranted at this time.

IV.  The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction, or regional office (RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (CAVC) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

For the service connection claims, the duty to notify was satisfied by way of letters sent to the Veteran in October 2005 for PTSD and December 2005 for CTS.  Both letters addressed all notice elements and were sent prior to the initial RO decisions in this matter.  Although the notices did not address either the rating criteria or effective date provisions, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to these claimed conditions.

For the increased rating claims, the Veteran is challenging the initial evaluation assigned for his cervical spine, thoracolumbar spine, and neurogenic bladder following the grant of service connection.  In Dingess, the CAVC held that when service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been proven, thereby rendering section 5103(a) notice unnecessary because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records; private treatment records, to include surgical records and MRI reports; lay statements from the Veteran and his friends; and records from the Social Security Administration.  The Veteran submitted private treatment records and research articles.  He had at least one VA medical examination for each disability addressed herein.  For the reasons discussed above, the VA examinations have been deemed adequate for rating purposes.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for posttraumatic stress disorder (PTSD) is denied.

Service connection for bilateral carpal tunnel syndrome (CTS) as secondary to the service-connected cervical spine disability is denied.

Entitlement to an initial evaluation in excess of 40 percent and a rating in excess of 20 percent from May 1, 2004 for service-connected degenerative disc disease of the cervical spine is denied.

Entitlement to an initial evaluation greater than 10 percent for service-connected thoracolumbar spine disability is denied while a 20 percent rating is granted, effective February 2011.

Entitlement to an initial evaluation greater than 30 percent for service-connected neurogenic bladder is denied.

An effective date of December 4, 2003 for the grant of service connection for the thoracolumbar spine disability is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


